Citation Nr: 0828066	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  02-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, rated as 30 percent disabling from January 3, 1989 to 
January 29, 2007 after which it has been rated as 50 percent 
disabling.  

2.  Entitlement to an increased rating and an earlier 
effective date prior to February 8, 2001, for a rating of 60 
percent for peripheral vascular disease of the right lower 
extremity.

3.  Entitlement to an increased rating and an earlier 
effective date prior to February 8, 2001, for a rating of 60 
percent for peripheral vascular disease of the left lower 
extremity.



REPRESENTATION

Appellant represented by:	Disabled American Veterans 


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The veteran served on active duty in both the U.S. Navy and 
Air Force on four occasions ranging from September 1942 to 
March 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, TX.  The Board 
remanded the case in September 2003.

In a decision in March 2004, the Board denied entitlement to 
an evaluation in excess of 30 percent for bilateral defective 
hearing.  At the time of that consideration, he was 
represented by DAV.

The Board granted separate increased ratings from 40 to 60 
percent for each of the veteran's service-connected 
peripheral vascular disease (PVD) of the left and right lower 
extremities; and denied an earlier effective date (EED) for a 
rating in excess of 20 percent prior to February 8, 2001 for 
each of the lower extremity PVD disabilities.  

The Board granted a certificate of eligibility for specially 
adapted housing and denial a special home adaptation grant.  

Parenthetically, it is noted that service connection had been 
granted for the PVD disabilities along with the assignment of 
a 20 percent rating for each from January 12, 1998.  [From 
January 3, 1989 until January 12, 1998, a 20 percent rating 
has been assigned for the singular aggregate PVD disability 
involving both lower extremities.]

In effectuating the Board decision, the VARO assigned the 60 
percent ratings for each of the PVD disabilities from 
February 8, 2001.  

The VARO subsequently assigned an increased rating of 50 
percent for the veteran's bilateral defective hearing from 
January 29, 2007.  Under AB v. Brown, 6 Vet. App 35 (1993), 
since the 50 percent rating is not the maximum assignable, 
the parameters of the issue are as shown as #1 on the front 
page.  

However, in the interim, the veteran and his new attorney had 
taken the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  At that time, the issues on appeal 
were essentially stated by the parties in their briefs to be 
regarding the increased rating for defective hearing, rated 
as 30 percent disabling; and the increased ratings for PVD in 
excess of 60 percent disabling, each.  

However, in the Court action of May 2007, with regard to what 
issues were and were not then pending before it, the Court 
indicated that in this case, unlike the appellant in others 
case (e.g., Rudd v Nicholson, 20 Vet App. 296, 300 (2006)), 
there was no assertion of a freestanding claim on the EED for 
the increased rating, and thus a remand by the Court was 
necessary "on all elements of that claim".  According the 
Board finds that the issues are as best stated in ##2 and 3 
as shown on the front page.  [The Court also held that the 
remaining housing claim had been abandoned].

Service connection is also in effect at the present time for 
atherosclerotic vascular disease with bilateral carotid 
stenosis and coronary heart disease with angina pectoris, 
rated as 60 percent disabling; degenerative joint disease, 
lumbar spine and sacroiliac joints, rated as 40 percent 
disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

With regard to the substantive merits of the case, it is 
noted that since the Board and Court decisions, various VA 
examinations have been undertaken, reports from which are of 
record.

In the Court's decision, various deficiencies with the 
substantive content of VCAA notifications herein were pointed 
out.  These are found in the file within the Court 
discussion, slip op at 5-7.

In general, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim. 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, additional clarification has since been 
undertaken by the Court in Vazquez-Flores v. Peake, 22 Vet. 
App. 326 (2008), for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.

The Board would note that while the veteran and his attorney 
raised issues with regard to the substantive merits of the 
case as related to the adequacy of non-VA and VA 
examinations, etc., these issues were not specifically 
addressed by the Court other than in the general context 
therein.  See slip op  at 2-3, 7-8.  Nonetheless, these 
should be considered when the case is reviewed along with the 
VCAA notifications.

Based on the decision of the Court, accordingly, the case is 
REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  All appropriate VCAA notification 
should be undertaken with regard all 
facets of all the pending appellate issues 
and in accordance with judicial mandates.  
The points made in the Court decision with 
regard to substantive merits (see Court 
slip op. at 2-3, 7-8), should be addressed 
as required within the VCAA notification 
contexts.

2.  The case should then be reviewed, and 
if the decision remains unsatisfactory, a 
comprehensive SSOC should be issued, to 
which the veteran and his attorney should 
be given a reasonable opportunity to 
respond.  The case should then be 
forwarded to the Board for further 
appellate review  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

